Russell, J.
Even if an entirely different conclusion should have been reached, and even though the judgment upon the certiorari would have been different but for intermediate error, yet where there is a judgment on the merits of the certiorari, it, matters no more that it was compelled by, and is in fact wholly dependent upon, an intermediate error antecedent to the judgment than that the judgment is error.’ The only remedy in either event must be sought by writ of error; and a renewal of the suit by a second certiorari is not available.

Judgment affirmed.